DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on August 8, 2022. As directed by the amendment, Claims 1, 19, and 20 have been amended.  Claims 9-18 are withdrawn.  Claims 25 and 27-29 are canceled.  Claims 31 and 32 are new claims.  Claims 1-24, 26, and 30-32 are pending in the instant application.
Regarding the Office Action filed May 9, 2022:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding the protrusion, Applicant argues that it is not clear from the images that there is a cover over the opening of the inflow valve 10 and that there is no support in Bower to show there is an protrusion extending over the intake valve 10 (Remarks: Pages 9-11).
Examiner respectfully disagrees with this argument.  It is clearly shown in Fig 1 that there is a protrusion extending out from and over the opening or hole at 10, this protrusion being the inflow valve.  One of ordinary skill in the art can see that the component 10 is protruding from the inside of the device.  Examiner suggests Applicant to further specify the protrusion by describing the shape of the protrusion as a way to overcome the current rejection.  
Regarding the neck seal, Applicant argues that the neck seal of Bower is not described to be “airtight” and points to the inconsistency regarding Examiner’s interpretation in the 35 USC 112(b) rejection versus the interpretation in the 35 USC 103 rejection (Remarks: Page 12).
Examiner respectfully disagrees with this argument.  One of ordinary skill in the art would know that the neck seal must be airtight to prevent air from traveling through the neck seal.  This has already been established in Bower which describes that the neck seal is present to “form a closure around the user” (Column 2, Lines 10-15).  Bower further describes the seal being maintained even with erratic movement of the hood (Column 5, Lines 5-15).  The neck seal has also been described as being made of elastomeric materials (Column 4, Lines 1-10).  Based on these pieces of evidence, it is clear that the intention of the neck seal is to be airtight as a way to isolate in the hood’s interior environment from the outside environment.  It should also be pointed out that Applicant’s specification describes the airtight collar 1002 being made of elastomeric material that can stretch to accommodate a patient’s neck and head (Specification: paragraph 0046).  Both Bower and the instant invention describe the use of elastomeric material to create an airtight seal around the neck of the user.  Applicant has yet to describe a structure of the collar that is distinct from the prior art that makes the instant invention more “airtight” over the prior art.  In other words, how is Bower unable to form an airtight seal when the instant invention uses the same components as Bower to form the airtight seal?  Applicant has yet to address this.
Applicant’s arguments regarding Claim 19 and its dependents have been fully considered and have been fully responded in Examiner’s response above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 19-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) in view of Shahaf (US 2003/0075174).
Regarding Claim 1, Bower discloses a ventilation helmet (apparatus of Fig 1) comprising: one or more flat sheets of plastic arranged in an envelope (the flat sheets that make up 1, 2, 3, 5, and 12, Fig 1; upper end 2 is bonded to 5, Column 2, Lines 5-10; polyimide film used has a thickness of about one mil, Column 2, Lines 45-55; the flat sheets are arranged in an envelope as they envelope the user during use and can become flattened when collapsed since polyimide film is inherently a flexible and thin material) and a seam formed around a periphery of the sheets (upper end 2 is bonded to 5, Column 2, Lines 5-10; seam is formed when 2 is bonded to 5) to form a container (container encased by 1, 2, 3, 5, and 12, Fig 1); an airtight collar (6, Fig 1) integrated into the container and configured to accommodate a patient's neck and form an airtight seal (6 is a neck seal, form a closure around the user, Column 2, Lines 5-15); an intake port (10, Fig 1) configured to receive pressurized air and discharge air directly into the container (if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25), wherein the intake port has an interior end inside the helmet and an exterior end outside the helmet (10 has an interior end and exterior end, Fig 1); an exhaust port located near a patient's mouth when the helmet is in use (11, Fig 1; 11 would be located near the patient’s mouth, Fig 1); and a protrusion disposed at the interior end of the intake port (10 has a protrusion that enters into the container of 1, Fig 1), the protrusion extends beyond the intake port into the interior of the helmet (protrusion of 10 extends beyond interior surface of 1, Fig 1) and the protrusion extends over the opening of the intake port (protrusion of 10 extends over opening where 10 is, Fig 1), and the protrusion is configured to prevent blockage of the intake port by the patient (since protrusion of 10 extends beyond interior surface of 1, there is a prevention of blockage, Fig 1).  Bower also discloses the use of the hood to prevent the inhalation of smoke and toxic fumes in the event of an onboard fire (Column 1, Lines 15-20).
Bower fails to disclose the exhaust port is equipped with a filter configured to prevent the release of pathogens from within the container.
However, Shahaf, of the same field of endeavor, teaches a respirator (Abstract) including the exhaust port is equipped with a filter configured to prevent the release of pathogen from within the container (filters 110a and 110b enable user to breathe non-contaminated air or air that is at least less harmful to breathe than contaminated air, air can be contaminated by smoke, particulate matter, toxic gases, biological weapons, or chemical weapons, when user exhales, exhaled air exits bag 105 through filters 110a, 110b, paragraph 0034) to prevent contaminated air from going inside and outside of the bag (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake port and exhaust port to have a filter on each of the ports, as taught by Shahaf, to prevent contaminated air from going inside and outside of the bag (Shahaf: paragraph 0034).  The addition of these filters are particularly useful in filtering out the air that comes in and out of the container, particularly smoke from the aircraft or any other unwanted contaminants in the environment.  Shahaf teaches filters that are two-way filters in which the filters are inherently capable of preventing pathogens or biological weapons from passing through the filter either from the inside or from the outside.  Having these filters ensures that unwanted contaminants are isolated and do not travel through the barriers of the hood.
Regarding Claim 4, Bower-Shahaf combination teaches the collar is tilted at an angle configured to prevent a patient’s face from rubbing on the helmet (Bower: the collar 12 is tilted at a right angle and is perpendicular to the tubular portion 1 which prevents a patient’s face from rubbing on 1, Fig 1; when the device is not in use, since the materials of 1 and 12 are flexible, 12 can tilt at an angle relative to 1 and it would prevent a patient’s face from rubbing on 1 since the patient’s face is not inside the device to begin with).  Examiner suggests Applicant to further define the angle itself being not horizontal or vertical, that the angle is produced while the device is in use, and that the angle is relative to the seam of the device.
Regarding Claim 5, Bower-Shahaf combination teaches the collar is made of an elastomeric material configured to stretch around the patient's head and neck, form an airtight seal with the patient's neck and not irritate the patient's skin (Bower: elastomeric annular resilient neck seal, form a closure around the user, Column 2, Lines 10-20; silicone rubber used for neck seal, Column 4, Lines 1-10; silicone rubber is a known biocompatible material; since the device is specifically made to go around the neck of the user, it is obvious that the material of the neck seal would be biocompatible and would avoid irritating the patient’s skin).
Regarding Claim 24, Bower-Shahaf combination teaches the protrusion is supported by the interior end of the intake port (Bower: protrusion of 10 is on the interior end of 10, Fig 1).

Regarding Claim 19, Bower discloses a ventilation helmet (apparatus of Fig 1) comprising: a container (container encased by 1, 2, 3, 5, and 12, Fig 1) formed from flexible plastic (polyimide film used has a thickness of about one mil, Column 2, Lines 45-55) having a base portion (12, Fig 1) and side portion (1, Fig 1), wherein the container has at least two states, a first uninflated state wherein the container is collapsed to lie flat (state in which the apparatus of Fig 1 is not in use; polyimide film used has a thickness of about one mil, Column 2, Lines 45-55; the material of the container is inherently flexible and is capable of being collapsed to lie flat) and a second inflated state wherein the flexible plastic defines an interior void region configured to fit over a patient's head (state in which the apparatus of Fig 1 is in use; if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25; when air enters the device, it will inherently inflate due to the flexible plastic used; neck seal with opening permits head of user into the hood and forming closure around the user, Column 1, Lines 35-45); 5Docket No. 90402.0002 an airtight collar (6, Fig 1) integrated into the base portion of the container (6 is part of 12, Fig 1) and adapted to form an airtight seal around a patient's neck (6 is a neck seal, form a closure around the user, Column 2, Lines 5-15); an intake port (10, Fig 1) configured to receive pressurized air and discharge air directly into the container (if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25), wherein the intake port has an interior end inside the helmet and an exterior end outside the helmet (10 has an interior end and exterior end, Fig 1); an exhaust port disposed in the side portion of the container adjacent the base portion (11 is on 1 near 12, Fig 1), whereby the exhaust port located near a patient's mouth when the helmet is in use (11, Fig 1; 11 would be located near the patient’s mouth, Fig 1); and a protrusion disposed at the interior end of the intake port (10 has a protrusion that enters into the container of 1, Fig 1), the protrusion extends beyond the intake port into the interior of the helmet (protrusion of 10 extends beyond interior surface of 1, Fig 1), the protrusion extends over the opening of the intake port (protrusion of 10 extends over opening where 10 is, Fig 1), and the protrusion is configured to prevent blockage of the intake port by the patient (since protrusion of 10 extends beyond interior surface of 1, there is a prevention of blockage, Fig 1).
Bower fails to disclose the exhaust port is equipped with a filter configured to prevent the release of pathogens from within the container.
However, Shahaf, of the same field of endeavor, teaches a respirator (Abstract) including the exhaust port is equipped with a filter configured to prevent the release of pathogen from within the container (filters 110a and 110b enable user to breathe non-contaminated air or air that is at least less harmful to breathe than contaminated air, air can be contaminated by smoke, particulate matter, toxic gases, biological weapons, or chemical weapons, when user exhales, exhaled air exits bag 105 through filters 110a, 110b, paragraph 0034) to prevent contaminated air from going inside and outside of the bag (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake port and exhaust port to have a filter on each of the ports, as taught by Shahaf, to prevent contaminated air from going inside and outside of the bag (Shahaf: paragraph 0034).  The addition of these filters are particularly useful in filtering out the air that comes in and out of the container, particularly smoke from the aircraft or any other unwanted contaminants in the environment.  Shahaf teaches filters that are two-way filters in which the filters are inherently capable of preventing pathogens or biological weapons from passing through the filter either from the inside or from the outside.  Having these filters ensures that unwanted contaminants are isolated and do not travel through the barriers of the hood.
Regarding Claim 20, Bower-Shahaf combination teaches the container is formed from flexible plastic comprising one or more flat sheets of plastic bonded together along the periphery to form the container (Bower: the flat sheets that make up 1, 2, 3, 5, and 12, Fig 1; upper end 2 is bonded to 5, Column 2, Lines 5-10).
Regarding Claim 21, Bower-Shahaf combination teaches the flat sheets of plastic are shaped as to form one of a rectangle, oval, or circle (Bower: when laid flat, the sheets of 1, 2, and 3 form a rectangle, 5 forms a circle and oval since a circle is a type of oval, Fig 1).
Regarding Claim 22, Bower-Shahaf combination teaches the container formed from the flexible plastic comprises a tubular shape bonded together along the periphery to form the container (Bower: upper end 2 is bonded to 5, Column 2, Lines 5-10; the container is tubular in shape, Fig 1).
Regarding Claim 23, Bower-Shahaf combination teaches the container formed from the flexible plastic comprises a single sheet of plastic folded over on itself and bonded along the periphery (Bower: apparatus of Fig 2 contains all of the components of apparatus of Fig 1 used to reject Claim 19 above; hood can be constructed with a single piece of material, closed upper end of hood 22 is formed by a folded configuration similar to bottom of a paper bag, Column 2, Lines 20-30).
Regarding Claim 26, Bower-Shahaf combination teaches the protrusion is supported by the interior end of the intake port (Bower: protrusion of 10 is on the interior end of 10, Fig 1).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claim 1, and in further view of Koegel et al. (US 4,620,538).
Regarding Claim 2, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination fails to teach a resealable mechanism is integrated into the helmet.
However, Koegel, of the same field of endeavor, teaches a light-weight hyperbaric oxygen therapy hood (Abstract) including a resealable mechanism is integrated into the helmet (zipper 24 provides access to patient through the hood face, sealable hood assembly, Column 2, Lines 50-65) to provide access to the user within the hood (Column 2, Lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a zipper to the helmet or enclosure of the device, as taught by Koegel, to provide access to the user within the hood (Koegel: Column 2, Lines 50-65).  This zipper can be very useful since it can allow other personnel to quickly access the inside of the user’s hood without having to take off the hood completely for adjustment, repairs, or to insert/remove items.
Regarding Claim 3, Bower-Shahaf-Koegel combination teaches the resealable mechanism is an interlocking groove and ridge or an airtight zipper (Koegel: zipper 24 provides access to patient through the hood face, sealable hood assembly, Column 2, Lines 50-65; resealable aperture, Claim 3).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claim 1, and in further view of Walker et al. (US 2006/0283455).
Regarding Claim 6, Bower-Shahaf combination teaches the Claimed invention of Claim 1.  Bower-Shahaf combination fails to teach the seam of the helmet is formed using thermal impulse, solvent, adhesive, laser, electric current or RF welding.
However, Walker, of the same field of endeavor, teaches a respiratory hood assembly (Abstract) including the seam of the helmet is formed using thermal impulse, solvent, adhesive, laser, electric current or RF welding (seam 24 joins 22 and 20 together by heat sealing, adhesives, radio frequency welding, dielectric sealing, or similar permanent attachment, paragraph 0026) since these are known techniques to create a seam between two pieces (paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seam using these techniques, as taught by Walker, since these are known techniques to create a seam between two pieces (Walker: paragraph 0026).  It is obvious that that the techniques listed are known methods to create a seam between two pieces on a hood.

Claims 7, 8, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claims 1 and 19, and in further view of Dosch et al. (US 5,113,854).
Regarding Claim 7, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination also teaches if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Bower: Column 2, Lines 15-25) and the use of CO2 absorption means (Bower: 8, Fig 1).  Bower-Shahaf combination fails to teach a venturi valve integrated into the helmet.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the helmet (40 is connected to 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Regarding Claim 8, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination also teaches if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Bower: Column 2, Lines 15-25) and the use of CO2 absorption means (Bower: 8, Fig 1).  Bower-Shahaf combination fails to teach a venturi valve integrated into the intake port.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the intake port (40 is connected to the inlet port of 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Regarding Claim 31, Bower-Shahaf-Dosch combination teaches the venturi valve provides a mixture of pressurized air and air from outside the container into the container (Bower: external air sources can be used for the hood, Column 2, Lines 15-25; hood comprises means for absorption or removal of carbon dioxide, hood can have a self-contained oxygen source that provide further protection for wearer after disconnection from a central air or oxygen supply, Column 4, Lines 55-68; air source is coming from outside the container; Dosch: 40 is connected to 22, Fig 6; 22 containing oxygen within it makes it pressurized; gas passing through venturi 40 would be pressurized under the constraints of the venturi 40).  It is noted that Applicant has not specified if the pressurized air and air from outside the container are coming from two different sources.  

Regarding Claim 30, Bower-Shahaf combination teaches the claimed invention of Claim 19.  Bower-Shahaf combination also teaches if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Bower: Column 2, Lines 15-25) and the use of CO2 absorption means (Bower: 8, Fig 1).  Bower-Shahaf combination fails to teach a venturi valve integrated into the helmet.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the helmet (40 is connected to 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Regarding Claim 32, Bower-Shahaf-Dosch combination teaches the venturi valve provides a mixture of pressurized air and air from outside the container into the container (Bower: external air sources can be used for the hood, Column 2, Lines 15-25; hood comprises means for absorption or removal of carbon dioxide, hood can have a self-contained oxygen source that provide further protection for wearer after disconnection from a central air or oxygen supply, Column 4, Lines 55-68; air source is coming from outside the container; Dosch: 40 is connected to 22, Fig 6; 22 containing oxygen within it makes it pressurized; gas passing through venturi 40 would be pressurized under the constraints of the venturi 40).  It is noted that Applicant has not specified if the pressurized air and air from outside the container are coming from two different sources.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785